Citation Nr: 1141977	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-18 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial evaluation for arthritis with painful limited motion associated with a right knee disability, currently evaluation as 10 percent disabling.

2.  Entitlement to an increased separate initial evaluation for instability associated with a right knee disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an extraschedular evaluation for residuals of fusion, left navicular bone (left wrist disability), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 until March 1971 and from June 2004 until December 2005, including tours of duty in the Republic of Vietnam and the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2006 and September 2006 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a December 2008 decision, the Board denied, in pertinent part, the claims for increased ratings for the service-connected right knee and left wrist disabilities.  Thereafter, the Veteran appealed the Board's denial of his claims to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court issued a Memorandum Decision vacating the Board's decision with respect to the claims for increased disability ratings for the right knee and left wrist disabilities.  In regard to the right knee claim the Court appears to have determined that VA had not fulfilled its duty to assist with respect to the by obtaining all relevant VA medical records.  Concerning the left wrist disability, the Court determined that the Board did not provide an adequate explanation of the reasons and bases to support its determination that the left wrist disability did not warrant referral for extraschedular consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

In the June 2011 Memorandum Decision, the Court appears to have determined that VA had not fulfilled its duty to assist with respect to the Veteran's claim for increased ratings assigned for his right knee disability.  Specifically, the Court noted that the Veteran reported in May and June of 2006 that he underwent a magnetic resonance imaging study (MRI) for his right knee at a VA medical facility in May 2006.  However, no attempts were made to obtain a copy of the May 2006 MRI report.  The Court vacated the December 2008 Board decision and on remand, instructed the Board to obtain the May 2006 VA MRI medical record.  In accordance with the June 2011 Memorandum Decision, the Veteran's claim must be remanded so that the RO/AMC can make attempts to obtain a copy of the report May 2006 VA MRI.

In regard to the left wrist disability extraschedular rating claim, the CAVC Memorandum Decision determined that the Board did not adequately explain why the April 2007 VA examiner's finding of "significant general occupation effect," in conjunction with the evidence of pain and weakness, does not reflect sufficient interference with employment to support referral.

Subsequently, the Veteran requested in an October 2011 statement that VA obtain his most recent VA treatment records relevant to his right knee and left wrist disabilities.  Currently, the claims file includes VA medical records dated up until June 2006.  However, it does not appear that all of the VA medical records have been associated with the claims file, as the May 2006 VA MRI report is currently not of record.  Thus, on remand, the RO/AMC should endeavor to obtain and associate with the claims file all of the Veteran's VA medical records dated from May 2006 which are relevant to his right knee and left wrist disabilities.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c), (d).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain copies of the Veteran's relevant VA treatment records showing treatment for any right knee and left wrist disabilities since May 2006 following the procedures set forth in 38 C.F.R. § 3.159, to include the report from the May 2006 MRI study of the right knee.  The evidence obtained, if any, should be associated with the claims file.

2.  Thereafter the RO shall review the claims file and take such additional development action as it deems proper, to include scheduling the Veteran for appropriate VA examinations to assess the current severity of his service-connected right knee disability and left wrist disability, if deemed necessary.

3. After completion of the foregoing and all notice and assistance requirements, the RO shall readjudicate the claims for increased evaluations for a right knee disability and whether an extraschedular rating for the left wrist disability is warranted.  If the determinations remain adverse, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


